SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

513
KA 07-02359
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

LAPADRE A. HAMPTON, JR., DEFENDANT-APPELLANT.


BROWN & HUTCHINSON, ROCHESTER (KAREN BAILEY TURNER OF COUNSEL), FOR
DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (ERIN TUBBS OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Richard A.
Keenan, J.), rendered March 29, 2007. The judgment convicted
defendant, upon a jury verdict, of rape in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment that convicted him
upon a jury verdict of rape in the first degree (Penal Law § 130.35
[1]). Contrary to defendant’s contention, County Court properly
admitted a knife in evidence “as a model of the knife” used by
defendant during the commission of the crime (People v Del Vermo, 192
NY 470, 482; see People v Felder, 182 AD2d 495, 496, lv denied 80 NY2d
830). We reject defendant’s further contention that he was denied
effective assistance of counsel. Viewing defense counsel’s
representation in totality and as of the time of the representation,
and in light of defendant’s claim that he had consensual sex with the
victim (see People v Ross, 43 AD3d 567, 570, lv denied 9 NY3d 964), we
conclude that defendant received meaningful representation (see People
v Marra, 96 AD3d 1623, 1626-1627, affd 21 NY3d 979; see generally
People v Baldi, 54 NY2d 137, 147). We further conclude that the
sentence is not unduly harsh or severe.




Entered:   May 9, 2014                             Frances E. Cafarell
                                                   Clerk of the Court